Citation Nr: 1818301	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-27 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), secondary to service-connected bilateral pes planus and ankle disabilities.  

2.  Entitlement to an increased initial disability rating for bilateral pes planus, rated as 0 percent disabling prior to January 20, 2011; 10 percent disabling from January 20, 2011 to August 23, 2011, and from October 1, 2011 to September 24, 2013; and as 30 percent disabling from April 1, 2014 to June 6, 2016, and from August 1, 2016 and thereafter. 

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, or by reason of being permanently housebound. 

4.  Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities. 

5.  Entitlement to a total disability due individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Christopher Loicono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from January 1975 to January 1978. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran has requested that his case be advanced on the docket due to severe financial hardship.  The motion to advance the case on the docket is granted.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder condition was initially denied in an October 2008 rating decision.  The RO notified the Veteran in a denial letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the October 2008 denial, new and material evidence in the form of VA treatment records and lay statements has been associated with the claims file.  Thus, the claim for service connection for an acquired psychiatric disorder is reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

In regards to the increased rating claim for bilateral pes planus, the Board notes that the claim period under review excludes the time periods between August 23, 2011 and September 30, 2011, between September 24, 2013 to March 31, 2014, and between June 6, 2016 to July 31, 2016, as during these periods the RO assigned temporary total disability ratings pursuant to 38 C.F.R. § 4.30 (2017).  

In a July 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral pes planus to 10 percent disabling, effective January 20, 2011 and 30 percent effective April 1, 2014.  As the increases did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS 

The Veteran contends that he developed MDD as a result of his service-connected bilateral ankle condition and bilateral pes planus.  As a consequence of his lack of mobility, the Veteran reports feeling severely depressed and socially isolated.  In regards to the Veteran's bilateral pes planus disability, the Veteran describes a long history of pes planus with periods of extreme pain on the plantar surface of his feet.  The Veteran avers that he has undergone several corrective surgeries for his bilateral foot pes planus without lessening the severity of his foot disability. 
FACTUAL FINDINGS 

1.  The Veteran's acquired psychiatric disability was caused or aggravated by his service-connected bilateral pes planus and ankle disabilities. 

2.  May 2010 VA treatment records document the Veteran's complaints of painful pes planus.

3.  September 2010 VA treatment records document the Veteran's report of constant foot pain.  The Veteran indicated that walking exasperates his foot pain, describing the pain as "aching and sharp."  The Veteran assessed his foot pain as a "9" on a scale from one to ten, ten being the value representing the most painful.  

4.  January 2011 and September 2011 letters, authored by two different VA clinicians, stated that the Veteran was unable to work due to the severity of his bilateral pes planus.  The clinicians stated that the "pain is worse on standing and walking, but it also troubles him at night, interrupting his sleep."  The clinicians found "bilateral discomfort on palpation in the medial instep area."  They characterized the Veteran's pain as "moderately severe," but worse when standing and walking.

5.  March 2011 VA treatment records document signs of worsening pain bilaterally from pes planus.  These treatment records reveal an impression of "severe pronation."  

6.  A June 2011 VA foot examination report recorded the Veteran's reports of "crushing and aching" foot pain.  The Veteran assessed his foot pain as a "10" on a scale from one to ten, ten being the value representing the most painful.  Examination of the Veteran's feet revealed slight tenderness of the bilateral plantar surfaces.  The VA examiner noted there was no indication of swelling on use; characteristic calluses; marked deformity or marked pronation of the feet; or severe spasm of the Achilles tendon.

7.  July 2011 VA treatment records note signs of a hyperpronated stance.  The clinician also observed callus formation on both feet.  

8.  August 2012 VA treatment records indicated an increase in pronation in the Veteran's stance.  Also, the examiner described the Achilles tendon as "taught," but did not note any spasms. 

9.  In a November 2013 Ankle & Foot Impairment Questionnaire, Dr. J.A. characterized the Veteran's bilateral pes planus as "severe; objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated indication of swelling on use, characteristic callosities."  

10.  A June 2014 VA examination report recorded the Veteran's reports of severe pain due to his pes planus disability: "cannot stand or walk without pain."  The examiner found signs of bilateral pain on weightbearing, marked deformity, and disturbance of locomotion.  Specific to the left foot, the examiner found signs of "loss movement than normal," swelling, "instability of station," and "interference of standing."  Also, the examiner observed calluses on both feet.  The VA examination report noted that there were no indications marked displacement or severe spasms of the Achilles tendon.

11.  August 2014 VA treatment records described pronation of the Veteran's right foot and tenderness to palpation on the plantar surface of the left foot. 

12.  A January 2015 VA examination report recorded the Veteran's reports of pain when walking or using his feet.  The examiner found signs of marked deformity and marked pronation on both feet.  The examiner noted that the Veteran's foot pain was relieved with the use of orthotics.  There was no indication of swelling on use; characteristic calluses; or severe spasm of the Achilles tendon.

13.  May 2015 VA treatment records document the Veteran's reports that the "orthopedics have helped a lot and are the reason he is still able to walk." 

14.  During the January 2017 Board hearing, the Veteran credibly and competently testified as to his pes planus pain, functional limitations, and feet swelling.  In regards to pain on the plantar surface of his feet, the Veteran reported that his feet are sore when he stands up and places pressure on his feet.  Further, he described that he has difficulty walking more than a block, despite using orthotics.  Specifically, the Veteran stated that "I . . . can't mow the law.  I have a dog.  I can't walk him.  I can get him maybe a good block without . . . stopping and massaging my feet . . . ."  The Veteran reported that his feet swell anytime he exerts himself.  For example, he stated that his feet swelled from walking from the VA hospital to the hearing location.  

15.  Medical treatment records, including the July 2017 correspondence from Dr. DD, demonstrate that the Veteran has undergone five surgeries associated with his bilateral pes planus.  According to Dr. DD, each of the foot surgeries have failed. 

16.  Throughout the claim period, despite orthopedic shoes and remedial surgeries, the severity of the bilateral pes planus disability remained pronounced, with signs and symptoms documenting marked pronation extreme tenderness on the plantar surfaces of the Veteran's feet.   

17.  During his January 2017 Board hearing, the Veteran indicated that he wished to withdraw from appellate review both his claim of entitlement to SMC based on the need for aid and attendance of another person, or by reason of being permanently housebound and his claim of entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities. 


LEGAL CONCLUSIONS

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an initial 50 percent disability rating for bilateral pes planus have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for SMC based on the need for aid and attendance of another person, or by reason of being permanently housebound have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for a 10 percent rating based on multiple noncompensable service connected disabilities have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first turns to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, secondary to his service-connected bilateral ankle and pes planus disabilities.  A current diagnosis of MDD is confirmed by the evidence of record.  As a current disability has been established, the remaining question is whether the Veteran's bilateral ankle and pes planus disabilities caused or aggravated the MDD.

In February 2017, Dr. E.T. conducted a psychological evaluation of the Veteran and documented a current psychiatric diagnosis of MDD.  In the report, Dr. E.T. stated that "[t]he severity of his impairment, due to his poor ambulation related to his feet injuries, led to severe depression . . . ."  The Veteran reported that on most days he remains at home, either in bed or "laying in pain."  Dr. E.T. noted that "[i]t is evident that the injuries to his feet and ankles led to his severe depression."  Ultimately, the examiner opined that "Mr. Brown's major depressive disorder is at least as likely as not caused by his service-connected impairments to his feet and ankles that have severely limited his activities of daily living." 

As each of the elements of secondary service connection is met, and there is no evidence to the contrary, service connection for an acquired psychiatric disability, to include MDD, is warranted.  38 C.F.R. § 3.310.

Next, the Board addresses the issue whether the Veteran is entitled to a rating in excess of 50 percent for bilateral pes planus.  As discuss above , the Board finds that throughout the claim period a higher rating of 50 percent is warranted.  However, a rating in excess of 50 percent is not warranted because he is hereby awarded the maximum schedular rating for bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Lastly, the Board turns to the Veteran's SMC claim and claim of entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities. 
During his January 2017 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding both his claim of entitlement to SMC based on the need for aid and attendance of another person, or by reason of being permanently housebound and his claim of entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to those issues.  38 C.F.R. § 20.204 (2017).

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  As both claims have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.



ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted. 

An initial evaluation of 50 percent for bilateral pes planus is granted, throughout the entirety of the appeal period.

The claim of entitlement to SMC based on the need for aid and attendance of another person, or by reason of being permanently housebound, is dismissed. 

The claim of entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities is dismissed. 


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's TDIU claim.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), and that the record already contains opinions addressing how some of the Veteran's disabilities affect his employability, including Dr. D.D.'s July 2017 correspondence stating that the Veteran "was unable to sustain gainful employment."  However, Dr. D.D. did not specifically address whether the Veteran would be capable of sedentary employment.  During the January 2017 Travel Board hearing, the Veteran reported that the Veteran experiences side-effects as a consequence of medications used to treat his ankle and pes planus pain.  Based on the foregoing, the Board finds that a VA medical opinion that provides a full description of the effects of his medications, to include his ability to maintain gainful employment, would aid in adjudication of the claim and should be scheduled on remand.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to a qualified medical expert to assess the functional impact of the Veteran's service-connected disabilities and the medications prescribed therefore.  The claims folder must be made available for review.  Following review of the claims file and examination of the Veteran, the examiner is asked to:

(a) Describe the Veteran's medical history, education and employment history, and day-to-day functioning.

(b) The clinician is asked to evaluate the extent to which the Veteran's prescribed medications to treat his service-connected disabilities (bilateral ankles, bilateral pes planus, and herpes) have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The clinician's opinions should also include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


